Citation Nr: 1131133	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-08 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in October 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A rating decision in March 2005, denied to reopen the claim of service connection for atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis.  In July 2005, correspondence was received from the Veteran indicating that he was filing a claim to reopen service connection for a left shoulder disability.  The rating decision in October 2005 reopened the claim and denied it on the merits.  In July 2006, the Veteran filed a notice of disagreement, with the rating decision of October 2005.  As the Veteran expressed disagreement with the rating decision of October 2005 and did not clearly express disagreement and desire to contest the rating decision of March 2005, the Board finds that the appeal originates from the rating decision dated in October 2005.  
See 38 C.F.R. § 20.201.  

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In November 2008 the Board remanded the claim for further development.  

The reopened claim of service connection for atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis is REMANDED to the RO via the Appeals Management Center in Washington, DC.





FINDINGS OF FACT

1. In a rating decision in March 2005, the RO denied the application to reopen the claim of service connection for for atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.

2. The additional evidence presented since the rating decision by the RO in March 2005, denying to reopen service connection for atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The rating decision in March 2005 by the RO, denying to reopen service connection for atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating decision by the RO in March 2005, denying to reopen service connection for atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis, is new and material, and the claim of service connection for atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In light of the reopening of the claim of service connection for atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

In a rating decision in March 2005, the RO denied to reopen the claim of service connection for atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 


Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence Previously Considered

The evidence of record at the time of the previous rating decision in March 2005 is summarized below.  




The service treatment records show that on the report of medical history in October 1968 upon entrance into service, it was noted the Veteran had occasional neck pain with no current troubles.  The service treatment records contain no complaint, finding, history, or treatment of a left arm abnormality. 

After service, in July 1974 the Veteran filed a claim of service connection for pain in his left arm and neck.  VA hospital records in June 1973 indicate the Veteran complained of left cervical pain in November 1972 and had progressive weakness of the left shoulder and proximal muscles of the left arm.  The diagnosis was atrophy and weakness of the left shoulder and proximal muscles of the left arm, most likely due to brachial neuritis.  In a rating decision in August 1974, the RO denied service connection for a left arm disability based on the determination that it was no incurred in or aggravated by service.  

In March 2004, the Veteran filed a claim to reopen service connection for a left arm disability, indicating that he fell in service.  VA records  in November 2003 show shoulder pain radiating to the left arm.  The assessment was left arm paralysis over one year and problems with cervical stenosis.  In December 2003, the records show the left arm was atrophied from the upper deltoid to the hand.  In a rating decision in June 2004, the RO found that new and material evidence was not received and denied to reopen the claim of service connection for atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis.  

Private records received in October 2004 and dated in May 1992 show that in January 1992 the Veteran had severe neck pain along with arm pain that subsequently developed into numbness.  He had persistent numbness in his thumb and progressive weakness of his left upper extremity.  Private records received in December 2004 and dated in December 1997, show the Veteran had a neck injury in 1992, which affected his left shoulder.  In a rating decision in March 2005, the RO determined that new and material evidence was not received and denied to reopen the claim of service connection for atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis.  

In July 2005, the Veteran stated that during service, he fell out over the tailgate of a truck while participating in war game exercises and afterwards felt stiffening and pain in his neck.  He indicated he would have reoccurrences of neck pain and eventually left arm pain and numbness.  In August 2005, VA hospital records dated in November 1972 and in August 1973 were received, indicating treatment for weakness, pareses and atrophy of the left shoulder.  In August 2005, VA records dated from 1982 to 1988 also were received, showing treatment for left brachial neuritis.  

Additional Evidence

The additional evidence presented since the last final denial in March 2005 includes private medical records dated in March 2009 whereby the examiner indicated the Veteran had left hand and arm weakness since an accident in 1970.  As the private examiner reported that Veteran's complaints of symptoms of left arm weakness  since service, the Board finds this evidence is sufficient to reopen the claim.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (finding that appellant's competent statements of continuous post-service foot pain and flatness of feet are material because the determinative issue (nexus) involves the question of continuity of symptomatology; statements regarding continuity of symptomatology provide a direct link between the appellant's active service and the current state of his condition; where the determinative issue is not one of medical causation but of continuity of symptomatology, lay testimony may suffice to reopen a claim.).  

The Board finds that the additional evidence, in the form of private medical records dated in March 2009 which report the Veteran's assertions of continuity of symptomatology of left arm weakness since service, is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis.  





ORDER

As new and material evidence has been presented, the claim of service connection for atrophy and weakness of the left shoulder and proximal muscles of the left arm due to brachial neuritis is reopened.  To this extent only the appeal is granted. 


REMAND

A review of the claims file shows that the Veteran has not been afforded a VA examination to determine the nature and etiology of the left arm disability.  As the Veteran consistently has contended that injured his left arm when he fell in service, in light of the duty to assist a VA examination is needed to determine whether the Veteran has a current left arm disability due to service.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the Veteran's current left arm disability to include the left shoulder is related to the incident in service when the Veteran fell from a tailgate of a truck while participating in war game exercises.  









If however after a review of the record, an opinion on causation is not possible without resorting to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are several potential etiologies, for example, the neck injury in 1992, when the Veteran's claimed fall in service is not more likely than any other etiology to cause any current disability of the left shoulder and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review. 

2. After the development has been completed, adjudicate the claim on the merits.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


